Citation Nr: 0115707	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the appellant could 
not be recognized as the veteran's surviving spouse for 
purposes of receiving VA death benefits.  The veteran had 
active service from September 1964 to August 1968.  He died 
on September [redacted], 1999.


FINDINGS OF FACT

1.  The veteran and the appellant were married in a ceremony 
in Munising, Michigan on November [redacted], 1998.

2.  The veteran died on September [redacted], 1999.

3.  The veteran and the appellant were not married for one 
year prior to the veteran's death, and no children were born 
of the marriage.  

4.  Common law marriage is not recognized in Michigan.


CONCLUSION OF LAW

The requirements for recognizing the appellant as the 
veteran's surviving spouse for purposes of receiving VA death 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(c), 
1102, 1310, 1318 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be recognized as the veteran's surviving spouse for 
purposes of receiving VA death benefits.  In a January 2000 
decision, the RO denied the appellant's claim on the basis 
that she was not married to the veteran for one year or more 
prior to his death.  Rather, the parties were married for 
just less than 11 months.  In a June 2000 opinion, the Office 
of VA Regional Counsel in Detroit confirmed the RO's 
decision, which was adopted in a June 2000 Statement of the 
Case. 

As a preliminary matter, the Board finds that the appellant 
has attained the status as a "claimant," in that the record 
contains certification of her marriage to the veteran.  See 
Colon v. Brown, 9 Vet. App. 104, 107 (1996) (citing Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) and Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).  Thus, the Board will proceed with 
this appeal.  

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In this regard, 
the Board finds that the appellant was provided adequate 
notice as to the reasons and basis for the denial of her 
claim, as well as the law and regulations applicable to her 
claim.  The Board has reviewed the record and finds that all 
evidence necessary for an equitable disposition of this claim 
is in the file.  Moreover, as the outcome of this claim turns 
on the law, as opposed to a weighing of the evidence, a 
remand in this case would serve no useful purpose.  As such, 
the Board will proceed with appellate disposition.

The facts of this case are not in dispute and are as follows.  
According to the appellant, she and the veteran lived 
together as husband and wife for 4 1/2 years, prior to his 
death.  They were legally married on November [redacted], 1998, and 
the veteran died less than a year later, on September [redacted], 
1999.  The parties had no children together, either prior to 
or during the marriage.  The appellant claims that during the 
entire time that the veteran lived with her and her children, 
he "assumed the role of father taking the girls to their 
school functions and picking them up."  She claims that the 
veteran "also paid the bills and took the major share of 
running the house" while she continued her full time nursing 
job.  The appellant points out that shortly after the veteran 
first came to live with her, she put his name on her checking 
account.  

According to the appellant, the veteran was diagnosed with 
post-traumatic stress disorder prior to their meeting.  The 
appellant contends that the veteran had never lived anywhere 
for more than six months at a time, had no other lasting 
relationships, and was very distrustful of people and the 
government.  As such, the appellant maintains that she 
"chose not to push the 'legal' marriage issue and was 
comfortable in [their] relationship despite the absence of a 
marriage license."  The appellant indicated that when the 
veteran was diagnosed with lung cancer, "it was the logical 
thing to do to get married so he could be put on my insurance 
for his care."  She maintains that this also enabled her to 
use the Family Leave Act to take leave from her job to care 
for the veteran.

According to VA law, when any veteran dies from a service-
connected or compensable disability, the VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse.  See 38 U.S.C.A. § 1310(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.5 (2000).  However, no 
compensation shall be paid to the surviving spouse of a 
veteran unless such surviving spouse was married to such 
veteran:  (1) before the expiration of fifteen years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated; or (2) for one year or more; or (3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  See 38 U.S.C.A. § 1102; 38 
C.F.R. § 3.54.  A spouse means a person of the opposite sex 
who is a wife or husband and the term surviving spouse means 
a person of the opposite sex who is a widow or widower 
provided the marriage meets the requirements of 38 C.F.R. 
§ 3.1(j).  See 38 C.F.R. § 3.50.  A marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued.  See 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The Board has reviewed the evidence of record in light of the 
pertinent laws and regulations.  However, as will be 
explained, the Board finds no legal basis to recognize the 
appellant as the veteran's surviving spouse.  Common law 
marriage has not been recognized in Michigan since prior to 
January 1, 1957, see Mich. Comp. Laws § 551.2 (2000), and 
consequently, the veteran and the appellant were not legally 
married prior to their marriage ceremony in November 1998.  
As the veteran died less than a year later, the appellant was 
not married to the veteran for one year prior to his death 
and no children were born of the relationship.  See 
38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.  Thus, the appellant 
does not meet the requirements to be recognized as a 
surviving spouse under VA laws and regulations. 

The Board notes that in cases where there is a legal 
impediment to entering into a marriage, such as if common law 
marriage is not recognized in a jurisdiction, an otherwise 
invalid common law marriage could be deemed valid if the 
appellant was unaware of the legal impediment.  See Colon v. 
Brown, 9 Vet. App. 104, 107-108 (1996); VAOPGCPREC 58-91 
(July 7, 1991) (the fact that a jurisdiction does not 
recognize common law marriage is considered a type of legal 
impediment).  Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. 

The evidence, however, does not support a deemed valid 
marriage in this case.  Significantly, in the appellant's 
statement received at the RO in May 2000, she states that she 
"chose not to push the 'legal' marriage issue and was 
comfortable in [their] relationship despite the absence of a 
marriage license."  In other words, the appellant does not 
dispute that they were not legally married prior to November 
1998.  Rather, she acknowledges that they were not legally 
married, although they lived together as husband and wife.  
She essentially conceded that her cohabitation with the 
veteran was not enough to make their marriage legal, which is 
why they subsequently had the marriage ceremony.  This is 
consistent with an earlier claim from the veteran, received 
in September 1995 (during the time that the appellant 
contends they were living together), in which he indicated 
that he had never been married.  

In short, the appellant does not contend, nor does the 
evidence reflect otherwise, that she was unaware that common 
law marriages were not recognized in Michigan, or that she 
thought her relationship with the veteran constituted a valid 
marriage under Michigan law.  Rather, she concedes that the 
marriage was only legal after the marriage ceremony.  As 
such, the appellant's primary argument in this appeal 
essentially is based on the fact that although she was 
legally married to the veteran for just six weeks less than a 
full year, she should be considered the veteran's surviving 
spouse for VA purposes due to her lengthy relationship with 
the veteran, during which they lived together as husband and 
wife.  

The Board acknowledges the appellant's contentions, and it is 
apparent that the parties resided as husband and wife for a 
number of years prior to their legal marriage ceremony.  
However, as discussed above, since the veteran died within a 
year after the marriage and no children born of their 
relationship, the appellant does not meet the criteria 
necessary for establishing status as a surviving spouse for 
VA purposes.  Moreover, as the appellant concedes that they 
were not legally married until November 1998, there is no 
basis to deem valid a marriage between the parties prior to 
that date.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (in the absence of legal merit, the appeal must be 
denied based on a lack of entitlement under the law).  The 
Board has no authority to ignore law prescribed by Congress 
and enacted by regulation.  See 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101.  As such, the appeal must be denied.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

